But the Court,
without hearing Mr. S. B. Strong, who was to have argued against the motion, said that the constant practice of this Court is, to require the Sessions to state the evidence and points of law in their return. And though this is denied in England, and rests upon the will of the Court below, as Mr. Robert had insisted; yet, in this state, if the Sessions should refuse to make such a return, this Court would compel them to do it, by a rule.(a)
Motion denied with costsi
Savage, Ch. J. was absent.

 Mr. Strong informed me that he relied for his practice, in this case, entirely on what the Court say in Sweet v. The Overseers of the Poor of the town of Clinton, (3 John. Rep. 23, 26.)